Citation Nr: 1310986	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2001 to August 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  In accordance with Clemons, a July 2012 Board decision broadened and reclassified the Veteran's mental disorder claim as entitlement to service connection for an acquired psychiatric disorder, to include a personality disorder.  Although the Board decision noted the Veteran had received mental health treatment for diagnosed disorders such as major depressive disorder; the scope of the decision appears limited to the denial of service connection for an acquired psychiatric disorder, claimed as personality disorder.  In Clemons, the Court also held that where there is a final agency decision denying a claim on a particular diagnosis and subsequently a new and different diagnosis is submitted for VA's consideration (even one producing the same symptoms in the same anatomic system), the later diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See id. at 8 (distinguishing Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008)).  Accordingly, the matter now before the Board is service connection for depressive disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Governing law provides that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that disability existed prior to service and that it was not aggravated by service.  A pre-existing disability is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  

A September 2008 VA mental disorders examination report includes the opinion that the Veteran "was physically abused as a child and teenager and continues to suffer some physical abuse by his father.  The physical abuse certainly resulted in the personality disorder and most likely resulted in the anxiety disorder and depressive disorder.  Thus, they are all related in that regard.  It is impossible to say whether or not the military exacerbated his symptoms.  Most likely, it did."  In contrast, a June 2010 VA mental disorders examination report includes the opinion that the Veteran's depression symptoms were a manifestation of his personality disorder (for which service connection has been denied); however, the examiner did not comment on the September 2008 opinion (that his depressive disorder was most likely "exacerbated" by his military service).  [Notably, the July 2012 Board decision found that the clear and unmistakable (obvious and manifest) evidence established that the Veteran's personality disorder pre-existed his period of service and was not aggravated by such service.]  

The Board finds the September 2008 and June 2010 VA examination reports inadequate for rating purposes because the opinions are conclusory and inconsistent.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, an examination that provides an etiology opinion without a rationale is inadequate.  Consequently, a remand to secure an adequate medical nexus opinion in this matter is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA psychiatric examination of the Veteran to determine the nature and likely etiology of his depressive disorder.  His claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran, and review of his claims file, the examiner should provide an opinion responding to the following: 

(a)  Please identify (by medical diagnosis) the Veteran's current psychiatric disability(ies), to include depressive disorder and anxiety disorder (other than personality disorder).  

(b)  As to each psychiatric disability entity diagnosed (other than personality disorder), to include depressive disorder and anxiety disorder, please indicate whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's active duty service?  If so, please identify such evidence. 

(c)  If it is determined that there is factual evidence rendering it undebatable that a psychiatric disability (other than personality disorder), to include depressive disorder and anxiety disorder, pre-existed service, please opine further whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  Please identify any such evidence. 

(d)  If it is determined that any current psychiatric disability (other than personality disorder), to include depressive disorder and anxiety disorder, did not pre-exist the Veteran's active service, is it at least as likely as not (i.e., 50 percent or higher degree of probability) that such disability is etiologically related to his active military service/mental health complaints therein? 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.  The explanation should include comment on the September 2008 and June 2010 opinions, with explanation of rationale for agreement or disagreement with each opinion.

2.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


